ROSS, Circuit Judge
(dissenting).
The record of the case on the present appeal, as well as the record before us on the former appeal (220 F. 21, 135 C.C.A. 597), shows without dispute that the $5,174.66 in the registry of the court below was 5 per cent, of the gross amount of gold taken from the Daly Bench mining claim by H. C. Hamilton under the assignment made to him by H. J. Patterson of the lease to the latter from Wickersham. In the judgment of the court below dismissing the former suit appears the following respecting that money: “And it further appearing from the records of this action that, on the 17th day of May, 1912, an order was made in this cause, directing H. C. Hamilton, as lessee of the Daly Bench, described in the complaint herein, [to] deposit with the clerk of this court 5 per cent, of the gross amount of gold mined by him upon said mining claim during the pend-ency of this action, as royalty accruing to the owner of the undivided one-fourth interest in said Daly Bench, the title to which is in controversy in this action, to be held to await the determination thereof, and that the value of the said 5 per cent, of the gross amount of gold so mined by the said Hamilton is $5,174.66. It is further ordered that, in the event that, within 10 days from the date of this judgment the plaintiff has not filed with the clerk of this court a supersedeas bond, approved by the court, for an appeal from this judgment, the clerk of this court pay to the said Mariam A. Patterson, or her attorney, A. R. Heilig, the said sum of $5,174.66, if said gold dust or money has been deposited with him, and that, if the said Hamilton has deposited said gold dust with the American Bank of Alaska, then said bank pay said sum to the said Mariam A. Patterson, or her said attorney.”
The identical written instruments appearing in the record of the present appeal were also shown on the former one, including the lease of the Daly Bench claim to H. J. Patterson for a term extending to October 12, 1915, reciting, among other things, the ownership by Wickersham of the *618undivided three-fourths thereof and the ownership by H. J. Patterson of the remaining one-fourth and reciting that Patterson had applied to Wickersham for a lease covering the entire claim upon certain terms and conditions which Wickersham thereby granted; that lease further reciting, among others things, that: "As part consideration of this lease the party of the second part [H. J. Patterson] agrees that his undivided one-fourth interest in said premises shall be covered and included in the terms of this lease, and shall also at all times be subject to any debts, defaults, or damages resulting from the working under this lease, or for violation thereof, and the said Daly claim shall at all times be worked and considered as a whole between the parties hereto, and all subject to the terms of this lease; and it is especially agreed that the party of the first part [Wicker-sham] shall have a first lien upon the whole of the output of the whole of the Daly claim, including the undivided one-fourth interest of the party of the second part, for the payment of the royalty reserved to the party of the first part and the performance of the terms of this lease. * * * And the party of the second part [H. J. Patterson] does hereby specially agree not to assign this lease or lay, or any interest therein or thereunder, and not to sublet or sublease the said demised premises, or any part thereof, nor to permit the same, nor any part thereof, nor any interest therein, to pass to any other person whatever, without the written consent of the party of the first part [Wickersham] had and obtained, and this prohibition shall extend to the undivided one-fourth interest belonging to the party of the first part.”
In discussing the deed from H. J. Patterson to his wife, and its effect, we said on the former appeal: "The deed from the latter to his wife was made November 27, 1911, expressing a consideration of $1 and quitclaiming to her ‘all his right, title, and interest, being an undivided one-fourth .interest,’ in the Daly Bench claim. That deed did not purport to convey to the defendant Mariam A. Patterson any part of her husband’s interest in the amount then due or afterwards to become due to him from Hamilton under the lease by which the latter worked the ground, and certainly did not convey to her any part of the 5 per cent, of the gross mineral output which was derived from *619the undivided three-fourths of the claim owned by Wicker-sham. It is therefore impossible to sustain the judgment of the court below, awarding to the defendant Mariam A. Patterson the whole of the 5 per cent, of the mineral output of the claim realized by Hamilton in the working of the claim under the lease assigned to him.”
Accordingly we reversed the judgment there appealed from, which had awarded to Mrs. Patterson the 5 per cent, of the gross output of the claim in controversy realized by Hamilton in the working of the claim under the lease assigned to him by H. J. Patterson. That the former judgment of this court in respect to the same money again in controversy — the pleadings and facts in the two cases being, so far as the present question is concerned, precisely the same — is the law of the case seems to me to be very plain. And especially difficult is it for me to see how equity can award to Mrs. Patterson any portion of the 5 per cent, of the gross mineral output of the claim that was yielded by the three-fourths thereof owned by Wickersham.
I therefore respectfully dissent from the judgment now given.